[Cite as State v. Goodson, 2020-Ohio-3723.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                      :

                Plaintiff-Appellee,                 :
                                                             No. 108973
                v.                                  :

MARTIN L. GOODSON,                                  :

                Defendant-Appellant.                :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: DISMISSED
                RELEASED AND JOURNALIZED: July 16, 2020


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-19-636259-A


                                              Appearances:

                Michael C. O’Malley, Cuyahoga County Prosecuting
                Attorney, and Chadwick P. Cleveland, Assistant
                Prosecuting Attorney, for appellee.

                Mark A. Stanton, Cuyahoga County Public Defender, and
                Robert McCaleb, Assistant Public Defender, for
                appellant.


LARRY A. JONES, SR., J.:

                   Defendant-appellant Martin L. Goodson (“Goodson”) appeals the

trial court’s decision to deny his motion to suppress. For the reasons that follow,

we dismiss this appeal for lack of jurisdiction.
              In 2019, Goodson was charged with one count of drug trafficking

and one count of possessing criminal tools; both counts contained forfeiture

specifications. Both charges were fifth-degree felonies. Goodson filed a motion to

suppress, which the trial court denied after holding a hearing.         The matter

proceeded to a jury trial. From what this court can glean from the record, the jury

was hung on the drug trafficking count, so the state asked the court to nolle the

drug trafficking count, and the jury returned a guilty verdict on the lesser-included

offense of drug possession, a fourth-degree misdemeanor. The jury also found

Goodson guilty of possessing criminal tools, a first-degree misdemeanor.

              At the sentencing hearing, the trial court ordered forfeiture of the

scale, return of $1,244 to Goodson, waiver of court costs and fines, and sentenced

Goodson to “time served” on both counts.

              Goodson filed a timely appeal and raises the following assignment of

error for our review:

      I. The trial court erred in denying Appellant’s motion to suppress
      because “gaming agents” are not empowered to arrest a person
      outside a casino for conduct not described in Chapter 3772 of the
      Revised Code, not occurring within the casino, and not having to do at
      all with casino gaming.

              After Goodson and the state filed their briefs on appeal, this court

sua sponte issued the following show cause order:

      Sua sponte, appellant is ordered to show cause why this appeal should
      not be dismissed for lack of a final appealable order on or before
      March 6, 2020. The trial court appears to have imposed a blanket
      sentence of time served covering the two counts for which appellant
      was convicted. Appellant shall address State v. Blair, 8th Dist.
      Cuyahoga No. 102548, 2015-Ohio-5416, ¶ 11. Appellee shall file a
      responsive brief on or before March 13, 2020.

Motion no. 536287.

              The parties filed their respective briefs.     Goodson argued that

although the trial court imposed a blanket sentence of time served on both counts,

it was the result of a clerical error, which could be corrected by a nunc pro tunc

entry or a remand to the trial court. The state posited that the case should be

dismissed for lack of a final, appealable order based on the blanket sentence the

trial court imposed.

              After careful consideration, we find that we do not have jurisdiction

to consider this appeal. “When it appears there is a jurisdictional defect in the

appeal, the court must sua sponte determine its own jurisdiction before

proceeding.” Cleveland v. Fano, 8th Dist. Cuyahoga No. 106135, 2018-Ohio-1407,

¶ 3, citing Cleveland v. Lucas, 8th Dist. Cuyahoga No. 105521, 2018-Ohio-167, ¶ 11,

citing Ohio Bd. of Motor Vehicle Repair v. Tintmasters Internatl., L.L.C., 10th

Dist. Franklin Nos. 16AP-749, 16AP-864, and 16AP-865, 2017-Ohio-8002, ¶ 6. In

Lucas and in Fano, this court dismissed an appeal from the Cleveland Municipal

Court due to a lack of a final, appealable order for multiple misdemeanor violations

of Cleveland’s housing code. See Lucas at ¶ 13 and Fano at ¶ 4. In both cases, this

court found that the trial court issued a blanket sentence for multiple charges but

did not explicitly state that the penalty applied to each individual charge. See

Lucas at id. and Fano at ¶ 2.
              Here, the trial court told Goodson: “I’m just going to give you time

served.” Thus, the trial court sentenced Goodson to time served on both counts,

but did not state that it was giving him a separate sentence of time served on each

conviction. Following this court’s holdings in Lucas and Fano, the trial court’s

imposition of a blanket sentence for more than one conviction violates State v.

Saxon, 109 Ohio St.3d 176, 2006-Ohio-1245, 846 N.E.2d 824, and State v. Dumas,

8th Dist. Cuyahoga No. 95760, 2011-Ohio-2926. Because individual sentences

were not imposed at the sentencing hearing, a nunc pro tunc entry cannot remedy

this omission. Fano at id., citing State v. Nave, 8th Dist. Cuyahoga Nos. 105286

and 105288, 2018-Ohio-485, ¶ 2. There is no final, appealable order because the

trial court’s entry was not a final judgment of conviction since it lacked a sentence

for each count. Therefore, we dismiss for lack of jurisdiction.

              Accordingly, the appeal is dismissed.

      It is ordered that appellee recover from appellant costs herein taxed.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule

27 of the Rules of Appellate Procedure.



LARRY A. JONES, SR., JUDGE

MARY J. BOYLE, P.J., and
EILEEN A. GALLAGHER, J., CONCUR